Citation Nr: 9911602	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-12 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition including post-traumatic stress disorder.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to service connection for cardiovascular 
disorder with hypertension, claimed as a heart attack.

5. Entitlement to service connection for fatigue to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for joint pains to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for diarrhea to include 
as due to an undiagnosed illness.

9.  Entitlement to service connection for nausea to include 
as due to an undiagnosed illness.

10.  Entitlement to service connection for hair loss to 
include as due to an undiagnosed illness.

11.  Entitlement to service connection for memory loss to 
include as due to an undiagnosed illness.

12.  Entitlement to an increased evaluation for a left lower 
extremity disability with diminished sensory response and 
pain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1982 to July 1982 
and from October 1989 to March 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1992, a January 1994, and an 
August 1995 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied entitlement to service connection for a right knee 
condition and a low back condition; claims for service 
connection for fatigue, joint pain, headaches, diarrhea, 
nausea, hair loss, and memory loss, to include as due to 
undiagnosed illnesses; and a claim for service connection for 
a cardiovascular disorder with hypertension, claimed as heart 
attack.  Entitlement to service connection was also denied 
for post-traumatic stress disorder and evaluation for a left 
lower extremity with diminished sensory response with pain 
was established as 10 percent disabling, effective from March 
6, 1992.  Thereafter, the disability evaluation was increased 
to 20 percent disabling, effective from March 6, 1992, and 
continued thereafter.

Originally, this claim included the issue of entitlement to 
service connection for hemorrhoids; that issue was denied in 
a May 1992 rating determination.  A notice of disagreement 
(NOD) was not submitted to commence an appeal with respect to 
that matter.  Likewise, a claim of entitlement to nonservice 
connected pension was denied by a rating of February 1996 
without a NOD being filed.  Accordingly, the Board is without 
jurisdiction as to those issues.  38 C.F.R. § 20.302 (1998).

The Board also notes that in the veteran's statement-in-
support-of-claim, dated in March 1995, he asserts an 
additional claim for service connection for a skin condition.  
An unappealed RO decision in January 1998 denied that claim.  


FINDINGS OF FACT

1.  The preponderance of the medical evidence is against the 
claim that the veteran has an acquired psychiatric condition, 
to include PTSD, attributable to service.
2.  There is no medical evidence of a nexus between any 
cardiovascular condition to include hypertension or a heart 
attack and the veteran's military service; the claim for 
service connection is not plausible or capable of 
substantiation.

3.  The claim of entitlement to service connection for a 
right knee condition is not supported by cognizable evidence 
demonstrating a present disability or that the claim is 
plausible or capable of substantiation.

4. There is no medical evidence of a nexus between a low back 
disability and the veteran's military service; the claim for 
service connection is not plausible or capable of 
substantiation.

5.  The preponderance of the medical evidence is against a 
disability manifested by fatigue, joint pains, headaches, 
diarrhea, nausea, or memory loss causally linked to service; 
the veteran's hair loss is due to male pattern baldness; and 
the veteran does not objectively exhibit indications of 
chronic disability resulting from such symptoms or illnesses 
or combination of illnesses manifested by medical findings of 
one or more (signs or symptoms) perceptible to examining 
physicians or other non-medical indicators capable of 
independent verification such as lay statements not 
contradicted by more credible evidence.

6.  The veteran's disability of the left lower extremity 
disability is manifested by occasional swelling and pain and 
no more than 2-4 episodes of cellulitis per year; there is no 
more than mild, partial peripheral nerve impairment; the 
acute episodes responds well to medical  treatment; and there 
is no residual limitation of motion of the left leg; the left 
leg disability is not productive of more than overall mild 
impairment or more than frequent attacks of cellulitis of 
mild extent and duration.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (1998). 
2.  The claim of entitlement to service connection for a 
cardiovascular disorder with hypertension, claimed as a heart 
attack, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 

3.  The claim of entitlement to service connection for a 
right knee condition is not well grounded.  38 U.S.C.A. § 
5107 (West 1991). 

4.  The claim of entitlement to service connection for a low 
back condition is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

5.  Fatigue, joint pains, headaches, diarrhea, nausea, hair 
loss and memory loss were not incurred in or aggravated by 
active service, nor are they attributable to undiagnosed 
illnesses.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.317 (1998).

6.  The schedular criteria for rating greater than 20 percent 
for a left lower extremity disability with diminished sensory 
response with pain have not been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.104, 4.118, 4.124, 
Diagnostic Codes 7199-7118, 7801-7806, 8624 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran was afforded a neuropsychological consultation in 
June 1987.  That examination reported that the veteran had 
been discharged in 1982, after 30 days of service, for an 
inability to adapt to military life.  That particular 
examination was afforded because the veteran wanted to go on 
active duty.  The impression was adjustment disorder, no 
major psychological pathology.

The veteran served in Saudi Arabia during the Gulf War from 
October 1990 to January 1991.  In March 1991, the veteran was 
assessed with recurrent cellulitis of the left lower 
extremity.  In September 1992, he was afforded a medical 
evaluation board.  At that physical examination, he was 
reported as 5 foot 3 inches and weighing 153 pounds.  
Diagnoses was left leg pain, chronic, moderate, post 
inflammatory.  He was recommended for separation because of 
the left leg disability.  His medical examination failed to 
note any psychiatric abnormality; likewise, none of the other 
claimed conditions were reported.

Psychiatric Disorder to Include PTSD

Initially, the Board finds that the veteran's claim for 
entitlement to service connection for a psychiatric disorder 
to include PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Further, after examining the record, 
the Board is satisfied that all relevant facts have been 
properly developed in regard to this claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

For service connection to be awarded for post-traumatic 
stress disorder, three elements must be present according to 
38 C.F.R. § 3.304(f) (1998):  (1)  A current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed inservice 
stressor; and, (3) credible supporting evidence that the 
claimed inservice stressor actually occurred.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  An opinion by a mental health 
professional based on post service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
Id. at 395-96: ."  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997) (citations omitted).  If a claimed stressor is not 
combat related, a veteran's lay testimony regarding inservice 
stressors is insufficient to establish the occurrence of the 
stressor and it must be corroborated by credible supporting 
evidence.  Moreau, at 395.

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1997);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
As noted above, the September 1992 medical examination failed 
to note any psychiatric abnormality.  

In November 1994, the veteran was afforded a thorough VA 
psychiatric examination for the purpose of determining 
whether he had PTSD.  The veteran had reported to the 
examiner that he had received two Bronze Service Stars, a 
Southwest Asian Medal and a Saudi service medal.  He reported 
that he saw Americans, Allies and the enemy that were killed 
and that he engaged the enemy in firefights and received 
incoming fire from the enemy.  He presented with many of the 
symptoms of PTSD.  The examiner specifically commented that 
the veteran was very eager to be diagnosed.  The examiner 
also commented that he may be attempting to receive secondary 
gain by having his service-connected disability increased; it 
was also noted that the style of the veteran's presentation 
indicated that there may possibly be personality disorders 
making this veteran a very difficult individual to accurately 
diagnose. 

Later that same evening in November 1994, he was again 
evaluated.  At that time the veteran gave a history of very 
extensive alcohol abuse.  The veteran had been jailed prior 
to his Persian Gulf service.  Incidents involving the 
veteran's incarcerations were reported to have involved 
alcohol use.  In addition, the veteran's mother mentioned an 
episode of domestic violence in the past and noted that on a 
recent visit to her house, he knocked her down on the floor.  
After a discussion of potential risks and benefits, the 
patient was agreeable to a trial of a beta-blocker, 
Metoprolol.  Diagnosis was symptoms of PTSD, rule out 
personality disorder, other.

The veteran was afforded a neuropsychological assessment in 
May and June 1995.  The examiner reported that there were 
indications that the veteran was overeager to be given a 
diagnosis of PTSD and questioned the reliability of the 
veteran's self-report.  When asked about his medical history, 
the veteran complained of chronic problems with diarrhea as 
well as chronic headaches that began while he was stationed 
in the Persian Gulf.  He also complained of his leg injury 
and described a history of hypertension, and complaints of 
numbness in both hands.  He also reported a history of 
multiple concussions following minor head injuries when he 
was a child.  He reported being on medication for 
hyperactivity as a child.  His development of mental history 
was significant for reports of difficulty socializing with 
other children.  The veteran complained during many of the 
tests.  The examiner expressed misgivings about the veteran's 
motivation during testing.  There were also questions as 
whether or not his performance during the evaluation was an 
accurate reflection of his abilities.  His performance with 
tests of attention were regarded as compromised by 
questionable effort.  Although he failed to show a learning 
curve on a word-list test, after a delay, he was able to 
recall most words and did not show accelerating forgetting.  
The examiner noted that the veteran had been described as 
presenting vague symptoms which were possibly 
overexaggerated.  It was difficult for the examiner to 
determine whether such was related to a conscious effort to 
place himself in a bad light or if it was related to his 
concerns that he will not receive assistance unless he 
complained of significant symptoms.  The results of the 
Minnesota Multiphasic Personality Inventory Test administered 
within the previous year was regarded as invalid.  The 
examiner noted that the veteran was overendorsing symptoms 
for at least the past year or two.  The examiner diagnosed 
rule out PTSD, (2) rule out malingering, (3) rule out panic 
disorder.  Axis II was rule out antisocial personality 
disorder.  The examiner also noted the veteran's tendency to 
deny responsibility for his problems and his fairly 
unsophisticated attempts to exaggerate his difficulties.  The 
examiner felt that it was unlikely that he would benefit from 
psychotherapy.  The veteran was informed that his test 
results were basically uninterpretable and did not provide 
supportive evidence for his having a memory or neurological 
deficit as a result.

In August 1996 when the veteran was admitted in a medical 
ward because of increased swelling of the left leg, he 
claimed to have intrusive thoughts about some of the 
stressful situations during the Persian Gulf such as the time 
one of his friends was killed.  He denied any symptoms of 
depression and denied any lethal intentions against himself 
or others.  Insight and judgment were adequate.  Assessment 
was post-traumatic stress disorder, patient for community 
maintenance program, (2) history of alcohol abuse, (3) 
questionable panic disorder.  Axis III, history of left leg 
condition, myositis versus some other coagulopathy versus 
connected tissue.  

In December 1997, the veteran was afforded a VA mental 
disorders examination.  In light of records showing that the 
veteran had been unreliable in his reporting, a thorough 
history was again obtained by the examiner.  It was 
determined that the veteran suffered mild concussions in 
childhood.  He reported conflicts with his father from an 
early age.  The veteran stated that he got his "ass beaten" 
when he needed it, but did not believe that was physical 
punishment, which could be characterized as abusive.  He 
reported a number of stressful and unusual events during his 
childhood and adolescence.  At one point, his mother spent 
three days in jail after she took the children out of the 
family home.  He reported that he had been discharged from 
service for making a mistake on the firing range.  According 
to the veteran, he left his weapon on full-automatic rather 
than semi-automatic.  His first release from service was a 
discharge due to an inability to adapt to military life.  At 
that time he denied any anxiety, depressive or drug or 
alcohol problems.  He returned home from his first discharge 
and from age 18 to age 23, remained on general public 
assistance.  He lived at home and reported that he had no 
work history except for one year in 1986 as a printer.  He 
was laid off and reported working briefly for a carnival.  He 
had one significant relationship with a girlfriend prior to 
his Persian Gulf service.  He reported that she was afraid of 
him and was afraid that he might hurt her.  He laughed while 
reporting that she was "too damn tiny to hurt."  He 
reenlisted because of continuing conflicts with his father.  
He reported observing SCUD missiles being intercepted very 
close by, and in fact close enough so that the concussion of 
such an interception knocked him down.  He also asserted that 
he had contact with enemy patrols and shot and killed at 
least one of those soldiers at short range.  He stated that 
he was able to see what it was like when a person got shot in 
the stomach.  He was "medevaced" from the Mid-East 
according to his report due to what was diagnosed as 
cellulitis of the left leg.  However, he believed it was due 
to some form of chemical exposure.  He reported that he had 
been jailed for brief periods on two occasions:  One followed 
an assault and the other was due to public intoxication.  The 
examiner opined that when the veteran believed that he was 
being treated unfairly, he would do his best to reciprocate.  
After service, the veteran obtained public assistance as he 
had prior to service in the Gulf.  He returned to school in 
the Spring of 1997 and reported some difficulty coping with 
the demands of math component of the curriculum.  He now 
resides in public housing and continues to argue "a hell of a 
lot" with his wife.  He reported sleeping a lot and enjoyed 
some hobbies.  He denied any substantial social life except 
for church and his family.  Hypertension was evidently 
diagnosed in 1995.  His subjective complaints were consistent 
with those noted previously when he has reported post-
traumatic stress disorder symptoms.  He reported external 
stimuli, such as thunderstorms, vehicle backfires or planes, 
can cause him to overreact.  He reported hypervigilance.  He 
reported a sleep disorder, plus nightmares and yelling.  The 
veteran described situations that did sound like he had 
hallucinations.  The examiner also noted, in addition to 
unreliable or inconsistent performances on prior 
examinations, that the veteran had been diagnosed with 
schizo-affective disorder, generalized anxiety, and paranoid 
personality disorder; personality disorder not otherwise 
specified; schizotypical personality disorder.  The examiner 
also noted that the veteran had been evaluated thoroughly for 
his medical problems.  The examiner observed that apart from 
the veteran's left lower leg, tests, including 
electrocardiograms and brain MRI's have indicated no 
significant physical problems.  

Also of note to the examiner in December 1997, the veteran 
weighed approximately 160 pounds in 1987, whereas at the time 
of psychiatric examination in December 1997, according to the 
veteran he weighed approximately 250 pounds.  References to 
the necessity for losing weight were noted.  The veteran 
reported a normal sex drive, and the examiner noted a 
possible contrast to his record in September 1995 when he 
reported that his libido is "much less" than it had been.  He 
frequently reported anger at other people.  He admitted to 
frequent irritability and anger control difficulties.  The 
examiner also noted the absence of any strong evidence of 
memory deficit.  The veteran did not report any psychotic 
symptoms such as auditory or visual hallucinations.  Prior 
evaluations, likewise, have been unable to detect psychotic 
symptoms.  The veteran denied ritualistic behaviors other 
than sometimes checking windows and doors repeatedly before 
going to bed.  The diagnosis was mood disorder, NOS, and 
alcohol abuse, in remission.  The examiner noted that he was 
unable to find clear evidence of PTSD.  Despite the veteran's 
reported symptoms attributed to such a diagnosis, his overall 
presentation and history appeared more consistent with what 
would be expected in an individual with long-standing 
dysfunctional personality traits.  For example, the veteran 
reported a long history of conflictual relationships with 
others, and especially those in authority.  The examiner 
concluded that the veteran's inability to tolerate the 
demands of his initial enlistment in the service, followed by 
some years of very low levels of functioning indicated that 
many of his problems existed prior to his experiences in the 
Persian Gulf.  The veteran's records showed a history of this 
individual assigning responsibility for his difficulties to 
other persons and agencies.  Moreover, there was evidence 
that the veteran had not reported his symptoms reliably.

Buttressing the veteran's claim, the Board notes that there 
were "symptoms" of PTSD reported in 1994 and a 
hospitalization in August of 1996 produced a diagnosis of 
PTSD.  On the other hand, the veteran has consistently 
demonstrated unreliability in his reporting, deceitful test 
efforts, inconsistency and exaggeration.  The United States 
Court of Appeals for the Federal Circuit held that the Board 
has held that "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board has balanced the veteran's statements 
against the rest of the record and finds his statements in 
the context of this claim and others to be contradicted and 
not credible.  It follows that where establishing critical 
facts depends upon the credibility of the appellant, such 
proffered evidence can carry no probative value if the 
claimant lacks credibility.  Given also that the August 1996 
diagnosis of PTSD was made without benefit of access to the 
veteran's complete medical history, the probative value of 
the December 1997 mental disorders examination is greater.  
The latter examination disclaims the presence of PTSD and 
disassociates any mental disorder from service.  It was noted 
that the veteran has a history of problem relationships long 
before service.  Accordingly, the Board finds that the 
preponderance of the evidence fails to demonstrate the 
presence of a compensable psychiatric disability incurred in 
service or aggravated while on active duty.  When this 
veteran was carefully evaluated for PTSD by competent medical 
authority, the disability was not present.  Accordingly, the 
preponderance of the evidence is against the claim, and 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD is denied.

Cardiovascular Disorder, Low Back and Right Knee Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the U.S. Court of Appeals for Veterans Claims 
(Court) case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997). 

However, the initial question in the context of the claims 
for a cardiovascular, low back and right knee disorder is 
whether the veteran has presented well grounded claims for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997).

In April 1992, the veteran was afforded a VA examination.  At 
that juncture the veteran was 5 foot 3 inches and weighed 189 
pounds.  At that examination he complained of an occasional 
"twinge" of pain in the right knee and that the knee hurt 
when it got cold.  The veteran reported previously being told 
that he had a history of borderline hypertension.  
Objectively, the cardiovascular system, S1 and S2, were 
normal.  There were no murmurs, gallops, rubs or clicks.  
Point of maximal impulse was at the fifth intercostal space 
at the midclavicular line.  There were no heaves or thrills.  
His blood pressure was 130/84 sitting, recumbent and 
standing.  The heart rate was 88 and regular.  There were no 
varicose veins.  The musculoskeletal system showed the lumbar 
spine flexing forward to 90 degrees, extending backward to 30 
degrees, with lateroflexion to 30 degrees to the right and 
left and with rotation 45 degrees to the right and left.  A 
bilateral knee examination revealed no deformity, no 
discoloration and no edema.  Patellas were ballotable.  The 
veteran was able to extend his knees to 0 degrees 
bilaterally.  He flexed the right knee to 130 degrees.  He 
flexed the left knee to 120 degrees.  There was no 
tenderness, no deformity.  There was no functional effects in 
the proximal or distal musculature.  The patient had 
exogenous obesity but was without evidence of hypo- or 
hyperthyroidism, pituitarism.  The veteran's cranial nerves, 
motor, deep tendon reflexes, cerebral, mental status and 
psychiatric examinations were normal.  Sensory exam was 
normal except for the left lower extremity, which is 
addressed elsewhere in this opinion.  The impression was 
status post unknown injury to the left leg and injury to the 
low back in June 1990.  Neurological examination and 
orthopedic examination of his back was specifically reported 
as unremarkable; the history of a right knee injury dated 
from February 1988 was noted.  However, the right knee was 
specifically reported as without abnormality on physical 
examination.  A history of borderline hypertension.  No 
evidence of hypertension was reported at that examination.  
Fundoscopy and cardiac examinations were unremarkable.

In September 1992, the veteran was afforded physical 
examination which failed to produce any complaints or 
identify any cardiovascular, lower back or right knee 
condition.  

At an August 1993 hearing before a representative of the RO, 
the veteran claimed that he injured his knee twice in 
service, once in 1987 and again in 1988; both times the 
diagnosis was a sprain.  His back condition was claimed as a 
result of twisting his back while changing tires in 1990.  
That latter incident was reported once in service clinical 
records in March 1990.  Deep tendon reflexes were equal 
bilaterally and straight leg raising was negative.  Some 
tenderness was noted and conservative treatment was planned.  
The service medical records are without indication of 
subsequent complaints, treatment, diagnoses or findings in 
service for a back condition. 

In September 1994, the veteran presented to occupational 
therapy.  He complained of left leg pain and residuals of 
injury to the back and right knee.  Inconsistencies were 
noted during an upper extremity evaluation.  For example, 
when the veteran was requested to raise his arms upon his 
head, he raised them slowly, while grimacing as if in pain.  
But during the Valpar whole-body evaluation, except for the 
complaint of left shoulder soreness, the veteran was able to 
complete the same overhead shoulder movement without facial 
grimace or complaints of pain.  Sensation was essentially 
intact, except for a slower response to stereognosis and two-
point discrimination of left hand.  The veteran voiced that 
the level of his back pain was at the maximum tolerable level 
of 10.  Nevertheless, the veteran was able to ascend and 
descend and five steps several times.  Moreover, it was noted 
that the veteran ascended with the right foot and descended 
with the left foot first.  In measurement of a individual 
self-assessment of 50 different picture tests, except for one 
test the veteran rated his capability from mildly restricted 
to unable to perform the test.  In addition, some tests of 
similar capability were rated differently.

In April 1995 the veteran was afforded a general medical 
examination.  He complained of left lower leg injury, an 
injury to the lower back and a right knee injury.  
Additionally, he reported a history of chronic low back pain 
and an abnormal electrocardiogram.  The veteran reported an 
abnormal electrocardiogram in 1993.  He complained of chronic 
low back pain and that prolonged weight-bearing makes a 
knife-like stabbing pain in his bilateral low back; with 
prolonged walking he occasionally gets disoriented.  He 
related that he sometimes gets real tired, though he denied 
specifically having chronic fatigue.  Upon physical 
examination the veteran was reported as 5 foot 4 inches and 
232 pounds.  Maximum weight in the past year was 240 pounds.  
Gait, carriage and posture were reported normal.  There were 
no abnormalities of the cardiovascular system.  A very 
minimal diminished range of motion of the lumbar spine was 
noted:  Forward flexion to 70 degrees; backward extension to 
30 degrees; rotation left and right 30 degrees; and flexion 
left and right 30 degrees.  All range of motion was reported 
without objectively observed pain.  Neurological examination 
revealed that cranial nerves II through XII, motor, deep 
tendon reflexes, sensory examination, cerebellar examination 
and mental status examination are intact and physiologic.  
Electrocardiogram revealed a normal sinus rhythm without 
diagnostic change.  Radiographs of the lumbar spine were 
unremarkable.  The impression was normal physical 
examination, history of abnormal electrocardiogram.  
Electrocardiogram performed in conjunction with the 
examination was without diagnostic abnormality; chronic low 
back pain.  Physical examination and radiographic examination 
of the lumbar spine were unremarkable.  There was no evidence 
of fracture or dislocation.  The veteran's complaints were 
reported as secondary to a musculoskeletal-like syndrome.  No 
diagnosis of any pathological process was furnished .

Neither any chronic cardiovascular, low back or right knee 
condition is evident from the veteran's service medical 
records during his active service.  The record does not 
demonstrate that incidents in service were productive of 
anything more than acute and transitory conditions, which 
resolved without residuals. 

The first diagnosis of hypertension was in 1995, 
approximately 3 years after service.  No other cardiovascular 
condition, including a heart attack, has been identified.  No 
competent medical authority has associated any cardiovascular 
condition, including but not limited to hypertension, to the 
veteran's service.  Accordingly, that claim fails to satisfy 
the third prong of well grounded claim because of the absence 
of any nexus to service.  Savage, supra.  The veteran is not 
competent to offer a diagnosis or an opinion as to the 
etiology of the claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, the veteran's statements do not 
make his claim for a cardiovascular condition well grounded.

The Board also recognizes that the veteran has asserted that 
a physician told him that he had hypertension either during 
service or shortly thereafter.  However, lay appellant's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence", cannot constitute the medical 
evidence of in-service etiology (nexus) of a current 
disability during service that is generally necessary in 
order for a claim to be well-grounded.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  The connection between what a physician 
said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Id.

The Board observes that medical history was provided by the 
veteran to the effect that he had a history of hypertension.  
Nevertheless, evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence."  LeShore v. Brown, 8 Vet. App. 406 
(1995).  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

The veteran's low back condition similarly has not been 
associated to service.  It is apparent that the inservice 
injury resulted in acute manifestations which resolved as 
evidenced by the absence of complaints until years after the 
incident and an opinion that links a current disability with 
service.  The Board additionally considered a private 
clinical report from July 1993 prepared by Gabriel Sella, 
M.D.  At that point the veteran weighed 210 pounds, to which 
the doctor commented that the veteran was about 60 pounds 
overweight.  The examiner reported that it was necessary that 
the veteran lose about 20 pounds at that time "since his 
large belly pulls a lot on his back and naturally also on his 
legs."  In conclusion, no competent medical authority has 
associated any back pathology to service.  In the absence of 
any nexus between a back condition and service, the veteran's 
claim in this regard is not well grounded.

The Board also recognizes the absence of a diagnosed 
disability pertaining to the veteran's right knee.  Without a 
medical diagnosis of current disability, the veteran's claim 
for right knee condition must be deemed not well-grounded.  
Bramme  v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the claim 
for a right knee condition is, likewise, not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make these claims 
"plausible."  See generally McKnight v. Gober, No. 97-7062 
(Fed. Cir. Dec. 16, 1997); Robinette, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application for claims for service connection.

Fatigue, Memory Loss, Joint Pains, Headaches, Diarrhea, 
Nausea, Hair Loss

The veteran served in Saudi Arabia during the Gulf War from 
October 1990 to January 1991.  A Persian Gulf veteran who 
exhibits objective indications of certain chronic 
disabilities resulting from an illness or combination of 
illnesses manifested by certain signs or symptoms, which 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
within the designated period, may be compensated for such 
disability, provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 C.F.R. § 3.317 (1998).  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to neurologic, 
respiratory, gastrointestinal, cardiovascular, and joint 
pain.

The veteran has alleged that he suffers from some of the 
symptoms listed in the regulation.  See 38 C.F.R. § 3.317(b) 
(signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
skin problems, muscle and joint pain, and neurologic signs or 
symptoms).  As the veteran is competent to state whether he 
has such symptomatology, the Board finds that his claims are 
well grounded.  The service medical records show no chronic 
disability manifested by the claimed symptoms.  A summary of 
the relevant post service medical history follows.

In April 1992 the veteran was afforded a VA examination.  At 
that juncture the veteran was 5 foot 3 inches and weighed 189 
pounds.  He complained of an occasional "twinge" of pain in 
the right knee and that the knee hurt when it got cold.  He 
related that when he became upset, he had headaches and that 
his blood pressure became elevated.  He was unemployed at the 
time of the examination.  The musculoskeletal system showed 
the lumbar spine flexing forward to 90 degrees, extending 
backward to 30 degrees, with lateroflexion to 30 degrees to 
the right and left and with rotation 45 degrees to the right 
and left.  A bilateral exit knee examination revealed no 
deformity and no discoloration and no edema.  Patellas were 
ballotable.  The veteran was able to extend his knees to 0 
degrees bilaterally.  He flexed the right knee to 130 
degrees.  He flexed the left knee to 120 degrees.  There was 
no tenderness, no deformity.  There was no functional effects 
in the proximal or distal musculature.  The patient had 
exogenous obesity but was without evidence of hypo-or 
hyperthyroidism, pituitarism.  The veteran's cranial nerves, 
motor, deep tendon reflexes, cerebral, mental status and 
psychiatric examinations were normal.  Sensory examination 
was normal except for decreased pin and light-touch sensation 
over the entire left lower extremity from knee to the foot 
involving all toes dorsal, and volar aspects of the foot.  
The impression provided no diagnoses or objective findings 
related to the conditions claimed hereunder.  Neurological 
examination and orthopedic examination of his back was 
specifically reported as unremarkable; right knee injury in 
February 1988.  The right knee was specifically reported as 
without abnormality on physical examination.  

In May 1993 the veteran was afforded a VA examination for 
peripheral nerves.  The examiner reported that an EMG of the 
left hip, leg and foot were all normal.  The EMG studies of 
the lumbosacral and paraspinal muscles were normal as well.  
Nerve conduction studies of the left peroneal nerves were 
normal.  The examiner also noted that all electrodiagnostic 
findings were within normal limits.  Specifically, the 
examiner reported that there was no evidence of 
radiculopathy, myopathy or peripheral neuropathy on studies 
performed.  The impression was normal examination of the 
peripheral nerves; chronic, left lower extremity pain of 
unknown etiology.  (The left lower extremity disability is 
addressed in greater detail elsewhere in this opinion).

A June 1994 VA medical certificate reported the veteran 
having complained of several days of pain in the left leg.  
He also reported nausea, diarrhea and some diffuse joint 
aches.  He had reported previously headaches, arthralgia and 
numbness of the distal fingers.  Multiple lab reports along 
with the consultation from another physician found no organic 
basis for the veteran's symptoms.  The examiner also reported 
that the veteran exaggerated verbal expressions of pain when 
the examiner was present in the examining room versus when he 
was outside in the hallway watching the veteran move about.  
The diagnostic impression was possible psychiatric problem or 
that the veteran may have fibromyalgia.

In July 1994 the veteran filed a number of claims related to 
his service in the Gulf and was afforded a gulf registry 
examination.  At the examination, the veteran's complaints 
were limited to low back pain and palsy in his left lower 
extremity.  It was recorded that the veteran gave diagnostic 
impressions of questionable left peroneal nerve palsy in the 
lower leg, obesity, hypertension, low backpain "acquired 
before Saudi Arabia." (Emphasis in original).  The results 
of the examination in connection with the Persian Gulf 
Registry were entirely negative.

The veteran's parents and wife provided statements as to his 
problems with his leg, fatigue, memory loss, bouts of nausea 
and diarrhea since returning from the Persian Gulf.  They 
reported that about every or every other month he had bouts 
of high fever with nausea when his left leg swelled.  They 
also reported sleep disturbance.  They implied that the 
veteran was unable to work because of the multiple symptoms.  

In September 1996, the RO requested additional detailed 
information.  Later that month, another statement from the 
veteran's wife was received and which essentially reiterated 
her previous statement.  The parents provided another 
statement dated October 1996 along with several undated 
photographs or the veteran's left lower leg which showed a 
red area over the front of the extremity.  They reported that 
he had been seen at a hospital in Martins Ferry for the 
multiple problems.

Records obtained from Martin's Ferry Hospital from May 1994 
show the veteran receiving treatment for acute cellulitis of 
the left calf.  On discharge, he had achieved a 90 percent 
improvement.  On admission he reported no nausea, vomiting, 
chest pains or shortness of breath.  It was also reported 
that he was seeking doctors that would tell him he could not 
work because of his left leg condition.  The examination was 
essentially normal except for cellulitis in the left leg and 
massive obesity.  It was reported that several doctors told 
him that his obesity made it difficult to walk and probably 
increased the cellulitis.  His locomotor testing was negative 
except for cellulitis, which appeared "once in a while" and 
impeded walking "according to him."

In August 1994 the veteran presented at the outpatient 
treatment with complaints of flare-ups.  He also complained 
of left arm weakness and rated his pain level as 9 out of 10 
overall.  He reported that he had been walking and 
exercising.  His weight at that juncture was 222 pounds.  His 
sleep was not good, claimed according to him, as secondary to 
his pain.  He complained of pain in the back and his leg, 
along with memory deficits.  The examiner noted that the 
veteran had been seen several months previously by a 
physician who said he found "nothing."  The veteran's 
complaints included left arm weakness.  He said that he 
unexpectedly dropped things at times.  He continued taking 
Flexeril, despite medical advice.  The examiner noted that he 
was a truckdriver in service.  He also complained of left 
calf swelling.  The examiner noted the left and right calf 
circumference to be identical.  He moaned when the scar on 
his left was palpated, but there was not even a "flicker" 
of withdrawal.  The examiner noted that the veteran was 
exceptionally invested in his perceived pain and a perceived 
disability without findings to substantiate same.  The 
examiner advised that he must exercise and lose weight.  
Nevertheless, the veteran continued to focus on Persian Gulf 
Registry and compensation.

In September 1994, the veteran presented to occupational 
therapy.  Inconsistencies were noted during the upper 
extremity evaluation.  For example, when the veteran was 
requested to raise his arms upon his head, he raised them 
slowly, while grimacing, as if in pain.  But during the 
Valpar whole-body evaluation, except for the complaint of 
left shoulder soreness, the veteran was able to complete the 
same overhead shoulder movement without facial grimace or 
complaints of pain.  A manual muscle test did indicate a mild 
weakness in the veteran's left shoulder.  The veteran 
indicated that he has had recurrent left shoulder 
dislocations.  Overall, the right upper extremity was normal.  
Grip strength varied widely during testing.  Frequently the 
veteran would shake his left hand and complain of hand 
numbness.  However, sensation was essentially intact, except 
for a slower response to stereognosis and two-point 
discrimination of left hand.  The veteran voiced that the 
level of his back pain was at the maximum tolerable level of 
10.  Notwithstanding, the veteran was able to ascend and 
descend steps several times.  It was noted that the veteran 
ascended with the right foot and descended with the left foot 
first.  In measurement of a individual self-assessment of 50 
different picture tests, except for one test the veteran 
rated his capability from mildly restricted to unable to 
perform the test.  In addition, some tests, regarded as of 
similar capability, were rated differently.

In April 1995 the veteran was afforded a general medical 
examination.  He, inter alia, reported chronic fatigue as 
well as left temporal headaches.  Evaluation by CT scan and 
MRI were normal.  He also complained of joint pain that was 
weather-dependent.  He also related that with his headaches 
he occasionally got nausea and diarrhea.  He also had hair 
loss from his head.  Upon physical examination the veteran 
was reported as 5 foot 4 inches and 232 pounds.  Maximum 
weight in the past year was 240 pounds.  Gait, carriage and 
posture were reported normal.  There were no abnormalities of 
the cardiovascular system.  A very minimal diminished range 
of motion of the lumbar spine was noted:  Forward flexion to 
70 degrees; backward extension to 30 degrees; rotation left 
and right 30 degrees; and flexion left and right 30 degrees.  
All range of motion was reported without pain.  Neurological 
examination revealed that cranial nerves II through XII, 
motor, deep tendon reflexes, sensory examination, cerebellar 
examination and mental status examination are intact and 
physiologic.  The impression was normal physical examination.  
Physical examination and radiographic examination of the 
lumbar spine were unremarkable.  The veteran's complaints 
were reported as secondary to a musculoskeletal-like 
syndrome.  Chronic headache syndrome was reported, rule out 
tension headaches.  Nonspecific arthralgias and myalgias were 
also reported secondary to musculoskeletal-like syndrome.  
Male pattern hair loss was also diagnosed.  

Clinical records from May 1995 reflect the veteran 
registering complaints of memory loss; however, clinical 
findings revealed the absence of any objective memory 
disorder.

During a neuropsychological assessment in May and June 1995, 
the veteran complained of chronic problems with diarrhea as 
well as chronic headaches that began while he was stationed 
in the Persian Gulf.  He also complained of his leg injury 
and described a history of hypertension, and complaints of 
numbness in both hands.  Other details of these examinations 
are reported in greater detail in the section of this 
decision pertaining to entitlement to service connection for 
PTSD The veteran was informed that his test results did not 
provide supportive evidence for his having a memory or 
neurological deficit as a result.

In August 1996 the veteran was admitted in a medical ward 
because he experienced increased swelling of the left leg.  
Assessment on Axis III was history of left leg condition, 
myositis versus some other coagulopathy versus connected 
tissue.  The plan was for the veteran to participate in a 
seven-day community maintenance program and return to home 
upon discharge.  The veteran complained of recurrent 
headaches of several years' duration that continued despite 
his cessation of alcohol.  It was also noted that he had 
marked pes planus of his feet; the veteran stated that this 
latter disability was caused when a lieutenant ran over them 
with a jeep.  He tended to focus excessively on his military 
experience.  The examiner reported that the veteran may have 
Persian Gulf Syndrome as he spent approximately three months 
in the Gulf area and claimed that he had problems with 
persistent diarrhea as well as chronic headaches which he 
insisted began while stationed in the Persian Gulf. 

The veteran's Gulf War Protocol examination noted no 
complaints or findings attributable to an undiagnosed 
illness.  

The Board notes that a multiple examiners in a variety of 
circumstances and over a period of time have expressed a view 
that the veteran has exaggerated his symptoms.  He also 
demonstrated different capabilities performing tests 
requiring similar abilities.  He was observed in examination 
settings exhibiting different behavior when he thought 
himself unobserved.  The Board considers that the veteran has 
undermined his credibility to an extent that a reasonable 
fact finder could not find his assertions in pursuit of his 
claims credible.  Any medical opinion so advanced by a 
medical provider can carry no more probative value than that 
which may be assigned to the evidence from which it derives.  

There are no current clinical findings, assessments or 
diagnoses to support the presence of any joint pathology or 
abnormalities such as to satisfy the requirement of a present 
disability in that regard.  Although the veteran was seen on 
a number of occasions during service for complaints of joint 
pain, such complaints were associated with acute injuries or 
diseases that resolved, leaving no residual disability.  38 
C.F.R. § 3.303(b).  After service, complaints were generally 
not supported by objective clinical findings.  Accordingly, 
service connection for joint pains due to an undiagnosed 
illness is not warranted.

With respect to memory loss, clinical testing does not 
support any showing of memory loss.  Lay testimony to the 
contrary in this regard is controverted by objective clinical 
findings, which is entitled to greater probative weight.  
"In the absence of proof of a present disability there can 
be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Board finds that the record indicates that fatigue is 
attributable to known conditions rather than to undiagnosed 
illness.  The Board observes that the veteran weighed 189 
pounds in 1992 for a height of 5 foot 3 inches.  In 1994, his 
weight was 222, and, in 1997, he weighed 250 pounds.  Medical 
professionals have consistently reported that many of his 
problems relate to his obesity and of the need for him to 
lose weight.  The veteran also reported difficulty sleeping.  
Clinical reports have also noted the veteran may also suffer 
from sleep apnea.  Nevertheless, no association has been 
endorsed by competent medical authority between fatigue and 
Gulf War service or otherwise relating such a claimed 
condition to military service.  It is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Accordingly, service connection for fatigue is not warranted.

There is no evidence showing headaches in service.  An 
impression of chronic headache syndrome was made in 1995, 
some 3 years after service, without attributing such 
headaches to service.  The impression rested upon history as 
provided by the veteran and was not supported by credible 
objective clinical findings.  That is, there is no credible 
basis for a finding of a headache disorder due to service or 
headaches due to an undiagnosed illness since an opinion 
based solely on the appellant's account of medical history is 
not entitled to the presumption of credibility that would 
attach if objective evidence had been used.  Reonal v. Brown, 
5 Vet. App. 458 (1993), and there are no objective findings 
to support a finding of headaches due to an undiagnosed 
illness.  The claims for diarrhea and nausea are likewise 
secured to history as provided by the veteran.  The veteran 
was hospitalized on several occasions during the pendency of 
these claims.  If the veteran truly suffered from the claims 
advanced, one would expect such conditions to be objectively 
demonstrated and reported in hospital records.  However, no 
such objective findings are manifested. 

Among the claimed conditions is the claim for hair loss.  
However, this condition is attributed to male pattern 
baldness, a diagnosed condition, which has not been 
associated with service. 

The veteran implies that his claimed conditions have thwarted 
his ability to secure and maintain gainful employment.  It is 
noted, however, that prior to his service in the Gulf, the 
veteran did not have an established employment history.  He 
reported being unemployed and on welfare prior to his service 
in the Gulf; his reported work history prior to that was one 
year in the printing industry along with a short-lived job 
with the circus. 

The Board has considered the August 1996 examiner's comment 
that the veteran "may have" Persian Gulf War Syndrome.  
However, while this statement along with the veteran's 
statements are sufficient to well ground the claims, the 
weight of the evidence is against a finding that the veteran 
objectively exhibits indications of chronic disabilities 
resulting from any of the claimed symptoms or combination of 
illnesses manifested by medical findings of one or more signs 
or symptoms perceptible to examining physicians or other non-
medical indicators capable of independent verification such 
as lay statements not contradicted by more credible evidence.  
Multiple examiners have reported that the veteran did not 
exhibit credible indications of any of the claimed symptoms 
or disorders.  In fact, several physicians have reported that 
the veteran has exaggerated his symptoms and relevant 
clinical findings have been inconsistent. 

In summary, the preponderance of the relevant evidence in the 
claims file is against a finding that the veteran currently 
has a disability manifested by fatigue, joint pains, 
headaches, nausea, hair loss, diarrhea, or memory loss that 
is causally linked to any incident of service, and it is 
against objective indications of undiagnosed chronic 
complaints having an onset to a compensable degree within two 
years of Persian Gulf War service that were chronically 
present for at least six months.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for fatigue, joint 
pains, headaches, nausea, hair loss, diarrhea, and memory 
loss, to include as due to an undiagnosed illness, is not 
warranted.
 
An Increased Rating for a Left Lower Extremity Disability 
with Diminished Sensory Response

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or  joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in  the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

The left lower extremity disability first exhibited in 1990 
as left calf pain, tenderness and tightness.  The impression 
was recurrent cellulitis, without any specific infection or 
specific trauma recalled.  No pathological process was 
immediately evident.  In July 1991, diffuse edema without 
discoloration was observed with capability of full range of 
motion demonstrated.  Left lower swelling was again seen in 
shortly thereafter with an appearance of sunburn like 
discoloration.  Antibiotics brought transient resolution.  
The veteran experienced intermittent swelling, discoloration 
and numbness of the lower extremity.  Nerve conduction 
studies showed mild denervation with chronic pain.  A January 
1993 medical consultation report reported that veteran's 
prior symptomatology was reflective of bacterial cellulitis, 
which can leave some residual lymphedema in the affected 
extremity.   

The veteran sought treatment in April 1993 for his left lower 
extremity.  He presented with complaints of pain in the left 
lower extremity.  He complained of increased swelling and 
tingling sensation in that leg.  The veteran reported the 
left lower extremity as "pretty swollen."  The examiner 
measured the left calf at 16 1/4 inches versus the right calf 
at 16 inches.  There was no pitting edema.  Pulses were two-
plus throughout.  The examiner also noted that inasmuch as 
the veteran was applying for Social Security disability 
income, the secondary gain may obviate any clinical 
improvement.  The examiner did not believe that the veteran 
was disabled.  The examiner seemed to imply that, with 
physical therapy, his condition would improve.  A June 1994 
VA medical certificate reported the veteran having complained 
of several days of pain in the left leg.  Multiple lab 
reports along with the consultation from another physician 
found nothing.  The examiner also reported that the veteran 
exaggerated verbal expressions of pain when the examiner was 
present in the examining room versus when he was outside in 
the hallway watching him move about.  The diagnostic 
impression was possible psychiatric problem or fibromyalgia.

The veteran was hospitalized for several days in May 1996 for 
evaluation of his left lower extremity symptoms and he 
responded well to antibiotic therapy.  He was discharged in 
good condition and advised to pursue weight reduction and 
exercise.  On admission, the examiner noted the veteran was 
seeking doctors who will tell him he was unable to work 
because of his leg.  

In August 1996 the veteran was admitted for psychiatric 
treatment and was temporarily transferred to a medical ward 
because he experienced increased swelling of the left leg.  
His extremities were all grossly intact.  Pain was reported 
but was not objectively assessed.  

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20 (1998).

Even though rated by analogy, the veteran's claim with 
respect to this condition predated the new regulations.  When 
a regulation changes during the pendency of a claim for VA 
benefits, and the regulation substantively affects the claim, 
the claimant is entitled to resolution of his claim under the 
version of the regulation that is most advantageous to him.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Potentially analogous criteria for evaluation of the 
veteran's symptomatology would be analogous to angioneurotic 
edema, with edema lasting 1 to 3 days.  38 C.F.R. § 4.104, 
Diagnostic Code 7118.  To warrant a 40 percent evaluation 
would require evidence of attacks without laryngeal 
involvement lasting 1 to 7 days or longer occurring more than 
8 times per year or attacks with laryngeal involvement of any 
duration occurring more than twice a year.  A 20 percent 
evaluation would require evidence of attacks without 
laryngeal involvement of 1 to 7 days or longer occurring 5 to 
8 times per year or attacks with laryngeal involvement of any 
duration occurring once or twice per year.  Attacks occurring 
2 to 4 times per year warrant a 10 percent evaluation.  

The relevant medical evidence does not demonstrate that the 
veteran's left lower extremity disability is manifested by 
active cellulitis at a frequency greater than 2 to 4 times 
per year.  The Board considers the veteran's left lower 
extremity manifests at most 2-4 times episodes of active 
pathology per year.  There is medical evidence of mild nerve 
impairment with occasional swelling and discoloration.  The 
acute episodes have responded well to antibiotic treatment, 
while the extremity maintains capacity to perform full range 
of motion. Inasmuch as the preponderance of the evidence is 
against the disability approaching more than two to four 
episodes of active cellulitis, a rating in excess of 10 
percent is not warranted for evaluation of angioneurotic 
edema pursuant to those criteria which became effective 
January 12, 1998.

According to rating criteria in effect prior to January 12, 
1998 for angioneurotic edema, evidence must approximate a 
severe condition with frequent attacks of prolonged duration 
and with severe manifestations to warrant a 40 percent 
evaluation.  Frequent attacks of moderate extent and duration 
warrant a 20 percent evaluation.  Mild infrequent attacks of 
moderate extent and duration warrant a 10 percent evaluation.  
In this case, clinical history does not support more than a 
mild condition.  Pathology responded well to treatment within 
a brief period, and clinical history does not demonstrate 
frequent attacks of cellulitis.  Consequently, the cellulitis 
symptomatology, rated by analogy to angioedema, does not 
approximate a condition under the old criteria to warrant 
more than a 10 percent evaluation.

In the case of Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") held that, while evaluation 
of the "same disability" or the "same manifestation" 
under various diagnoses is to be avoided, it was possible for 
a veteran to have "separate and distinct manifestations," 
permitting different disability ratings.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.   Therefore, the 
veteran's claim for an increased rating for the service-
connected disability at issue must be evaluated with these 
considerations in mind.  Evaluation of the neurological 
manifestations of the veteran's left leg disability may be 
rated separately if none of the symptomatology for any one of 
the conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  

The medical evidence shows no more than mild neurological 
impairment of the left leg.  While a 1993 neurological 
evaluation showed loss of sensation involving the left lower 
extremity, subsequent clinical evaluations have shown little 
if any objective signs of neurological impairment.  An EMG 
study was normal and some of the physicians who examined the 
veteran suggested that he was exaggerating his symptoms.  As 
no more than a mild incomplete neurological deficit is 
manifested, consideration of the veteran's left lower 
extremity in the context of pertinent criteria for assessment 
of neurological disorders would not produce an evaluation in 
excess of 10 percent.  38 C.F.R. § 4.124, Diagnostic Code 
8624.  That is, while a 10 percent evaluation for the 
neurological deficit is warranted in addition to the 10 
percent evaluation for cellulitis by analogy to angioneurotic 
edema, since the veteran's current rating is 20 percent, a 
higher evaluation is not warranted. 

Alternative evaluation of this disability under other 
potentially applicable diagnostic criteria would not be more 
beneficial to the veteran.  A 10 percent evaluation is 
available for eczema if there is exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
and a 30 percent evaluation is available for eczema if it is 
characterized by exudation or constant itching, with 
extensive lesions or marked disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7806.  The evidence of record does not 
show exfoliation, exudation or itching involving an exposed 
surface or extensive area.  

As the preponderance of the evidence is against the increased 
rating claim, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.






ORDER

Entitlement to service connection for a psychiatric disorder 
to include PTSD is denied. 

Entitlement to service connection for a right knee condition 
is denied. 

Entitlement to service connection for a low back condition is 
denied. 

Entitlement to service connection for cardiovascular disorder 
with hypertension, claimed as a heart attack is denied. 

Entitlement to service connection for fatigue to include as 
due to an undiagnosed illness is denied.

Entitlement to service connection for joint pains to include 
as due to an undiagnosed illness is denied.

Entitlement to service connection for headaches to include as 
due to an undiagnosed illness is denied.

Entitlement to service connection for diarrhea to include as 
due to an undiagnosed illness is denied.

Entitlement to service connection for nausea to include as 
due to an undiagnosed illness is denied.

Entitlement to service connection for hair loss to include as 
due to an undiagnosed illness is denied.





Entitlement to service connection for memory loss to include 
as due to an undiagnosed illness is denied.

Entitlement to a rating in excess of 20 percent for a left 
lower extremity disability with diminished sensory response 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

